Smith, P. J.,
— This defendant pleaded guilty to sodomy, solicitation and contributing to the delinquency of a minor on November 18, 1948. He was sentenced to a flat term of three years in the house of correction.
In considering the question of whether or not a prisoner committed to the house of correction should have time off for good behavior, such as is accorded prisoners sentenced to county prisons and workhouses, it is our opinion that the house of correction, when prisoners are sentenced to that institution for a commission of a felony, should be regarded as a workhouse and for that reason time off for good behavior should be granted to them. We realize that the house of correction is not specifically designated as a workhouse but it seems to us that it is a workhouse from every practical and realistic test.
*135For this reason we direct the superintendent of the house of correction to grant a commutation to this inmate.